Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Election/Restriction filed on December 29, 2021 is acknowledged.  Claims 1-6, 8-20 were canceled, claim 7 was amended and claims 21-31 were newly added.  Claims 7, 21-31 are pending in the current application.

Election/Restrictions
Applicants elected without traverse Group II (claim 7 and 25) drawn to a method of treating inflammation and without traverse SEQ ID NO:10 from List I and “inflammatory disease” from List II in the response filed December 29, 2021.  
The restriction is deemed proper and is made FINAL in this office action.  Claims 21-24, 26-31 are withdrawn from consideration as being drawn to a non-elected species.   Claims 7 and 25 are examined on the merits of this office action.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.


Sequence Compliance
This application fails to comply with the requirements of 37 C.F.R 1.821-1.825 for the reasons set forth on the attached Notice to Comply With Requirements For Patent Applications Containing Nucleotide Sequence And/or Amino Acid Sequence Disclosures.  Applicant must comply with the requirements of the sequence rules (37 CFR 1.821-1.825) before the application can be examined under 35 U.S.C 131 and 

Drawings
The drawings are objected to because according to 37 CFR 1.821(b) the sequence information so conveyed must still be included in a "Sequence Listing” and the sequence identifier (“SEQ ID NO:X”) must be used, either in the drawing or in the “Brief Description” of the Drawings.  Figure 5 comprises sequences without sequence identifiers.  There are no sequence identifiers listed in Figure 5 or the description of Figure 5.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable 


	Claim 7 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
	MPEP § 2163 states that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.  
Scope of the claims
Claim 1 claims “A method of treating a subject for inflammation, the method comprising: administering to the subject a peptide consisting of 5-30 amino acids, wherein the peptide comprises at least one amino acid Q, wherein Q represents glutamine, wherein the peptide is able to modulate binding of human C-peptide to a human elastin receptor, and wherein the peptide comprises at least one human elastin receptor binding motif GxxPG, wherein G represents glycine, wherein P represents proline, and wherein x is any amino acid, so as to treat the subject for inflammation.” 
The possibilities are enormous given the number of encompassed by the claim.  For example, a 30mer peptide comprising GXXPG and Q has 26 amino acids that are undefined.  Applicants provide little guidance with regards to what peptides encompassed by the claims would be capable of modulating binding of human C-peptide to a human elastin receptor.  The claims are vastly undefined and a vast there is a lack of guidance regarding a structure function relationship and the desired functional activity (which can be any type of modulation of C-peptide binding).


Actual Reduction to Practice
	MPEP § 2163 states that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice.  A “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.  
	Figure 1 discloses peptides tested (see Figure 1, “% normalization of 30 mM glucose induced vascular dysfunction”).  Peptides tested that had activity and a % normalization of glucose induced vascular dysfunction had the motif GXXGP wherein XX was GG (for the most part) and wherein XX was AG or GA.  It is unclear based on the data provided in the specification, that any peptide (up to 30 amino acid in length) comprising GXXGP, wherein X can be ANY amino acid, and a Gln is sufficient to treat inflammation and modulate binding of C-peptide to human elastin receptor.  Applicants have not shown a structure function correlation between peptides up to 30 amino acids comprising GXXGP with regards to treating inflammation and modulating C-peptide binding to human elastin receptor.
As discussed above the claim scope is potentially enormous; in comparison, the scope of the description which only reduces to practice GXXGP wherein XX was GG (for the most part) and wherein XX was AG or GA., is extremely narrow.  Importantly, Applicants have not shown a structure function correlation between peptides up to 30 amino acids comprising GXXGP with regards to treating inflammation and modulating C-peptide binding to human elastin receptor.  One of ordinary skill in the art 
	 Therefore, the instant specification has failed to meet the written description requirement by actual reduction to practice of a representative number of species alone.

Sufficient relevant identifying characteristic
MPEP § 2163 states that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination thereof.
i. Complete structure 
The complete structure of C-peptide is reduced to practice.
	ii. Partial structure: 
	Figure 1 discloses peptides (c-peptide derived) tested (see Figure 1, “% normalization of 30 mM glucose induced vascular dysfunction”).  Peptides tested that had activity and a % normalization of glucose induced vascular dysfunction had the motif GXXGP wherein XX was GG (for the most part) and wherein XX was AG or GA.  It is unclear based on the data provided in the specification, that any peptide (up to 30 amino acid in length) comprising GXXGP, wherein X can be ANY amino acid, and a Gln is sufficient to treat inflammation and modulate binding of C-peptide to human elastin receptor.  Applicants have not shown a structure function correlation between peptides up to 30 amino acids comprising GXXGP with regards to treating inflammation and modulating C-peptide binding to human elastin receptor.

	iii. Physical and/or chemical properties: 
The data do not suggest the physical basis for the claimed activity and therefore do not describe which substitutions, deletions or additions could be made while preserving function.  Understanding the physical basis for the claimed activity is critical to determining which of the sequences that meet the 
	
iv. Functional characteristics when coupled with a known or disclosed correlation between function and structure:  
The specification does not describe a general correlation between structure and function for the claimed genus.  The role of the individual amino acids of C-peptide or any peptide that comprises GXXGP and a Gln in treating inflammation and inflammatory disorders is not described.  As a result, it is impossible to predict, based on the specification, how changing any position will affect the ability of the analogue to treat the claimed conditions.

v. Method of Making
Solid state peptide synthesis and cloning, recombinant expression and purification of proteins is well-known in the art are listed as the methods for making the peptides of the instant claims.  Where the specification fails to provide description is in the structure of the peptide to make.  For all of the reasons presented above, one of ordinary skill in the art would not know which of the countless proteins that meet the structural requirements of the claims would also be able to be treat inflammation and modulate c-peptide binding to a human elastin receptor.
The Applicant’s specification lacks guidance as to which peptides comprising GXXPG and Q would retain the desired therapeutic activity.  Thus, it is not possible for one of ordinary skill in the art to distinguish based on sequence alone which sequences will retain the ability to treat inflammation.
Conclusion
In conclusion, only a peptides reduced to practice satisfies the written description requirements of 35 U.S.C. 112, first paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 7 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Peakman (US20060199228) as evidenced by Clark (Frontiers of Immunology, 2017, volume 8).
Peakman discloses a method of treating/preventing an autoimmune disease (including type 1 diabetes) comprising administering the peptide GGGPGAGSLQPLALEGSLQK (SEQ ID NO:4) and/or GGGPGAGSLQPLALEGSLQKRGIVEQ (SEQ ID NO:10) both of which are peptides that comprise GXXPG and Q and are between 5-30 amino acids in length (see claims 1, 11 and claims 13-14, claims 19-20).  In particular, Peakman teaches treatment of patients with increased IFN-gamma (a known proinflammatory cytokine that is central to inflammation) with the peptide in order to reduce inflammation and increase anti-inflammatory markers such as IL-10 (see paragraphs 0118, 0019, figure 3).  Treatment patients with autoimmune diseases including type 1 diabetes with the intention of reducing the inflammatory response meets the limitations of treating inflammation.    Furthermore, As evidenced by Clark, Type 1 diabetes (T1D) is an autoimmune disease characterized by the chronic inflammation of the pancreatic islets of Langerhans.  The method of Peakman is anticipatory over instant Claim 7.


Claims 7 and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li (CN104888201A) as evidenced by Clark (Frontiers of Immunology, 2017, volume 8).
Li discloses a method of treating/preventing diabetes and chronic complicating disease thereof comprising administering a c-peptide N-terminal fragment (see claim 1).  In particular, Li teaches wherein the n-terminal fragment is  EAEDLQVGQVELGGGPGAGSLQPLAL which is identical to instant SEQ ID NO:17 (see SEQ ID NO:1, page 2 of English translation, lines 2-7).  Li specifically teaches treatment of type 1 diabetes and complications thereof (see Example 6, page 4).  As evidenced by Clark, Type 1 .


Claims 7 and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ido (Science, Volume. 277, 1977, pages 563-566).
Ido discloses a method administering a truncated C-peptide to granulation tissue in a mouse (see page 564, left column, second paragraph, lines 1-10). Ido teaches that “ In this model, a circle of skin ;2 cm in diameter was removed from either side of the lower back/thigh and a plastic chamber was sutured to the surrounding cuff of skin” and administering a truncated C-peptide to the mouse comprising the sequence of human C-peptide amino acids 4-31 which is identical to instant SEQ ID NO:10 (the elected species).   The subject and the model of Ido meets the limitation of a subject with inflammation given that creating a wound that forms granulation tissue is an inflammatory process.  The method of Ido is anticipatory over instant claims 7 and 25.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERINNE R DABKOWSKI whose telephone number is (571)272-1829. The examiner can normally be reached Monday-Friday 7:30-5:30 Est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/ERINNE R DABKOWSKI/             Examiner, Art Unit 1654